Citation Nr: 0615515	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wilmington, Delaware, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
evaluation of 30 percent.  The Board initially reviewed the 
matter in March 2005, when the undersigned issued a decision 
denying an increased rating.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, the 
Court remanded the appeal for compliance with the 
instructions in the joint motion.

The current procedure on whether to consider entitlement to 
individual unemployability when not claimed stems from the 
Court's 1999 Norris decision.  See Norris v. West, 12 Vet. 
App. 413 (1999).  That decision states that when the record 
contains evidence of potential entitlement to a total 
disability evaluation based on individual unemployability, 
that evidence becomes an inferred claim that must be 
adjudicated.  An inferred individual unemployability claim 
has two distinct requirements:  (1) the schedular 
requirements are met as set out in 38 CFR 4.16(a) and (2) 
there is evidence of potential individual unemployability 
entitlement due to service-connected conditions in the 
claimant's file or under VA control.  The inferred issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability is referred to the RO for 
action deemed appropriate.




FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the issue decided herein has been 
completed.

2.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms of difficulty in adapting to stressful 
circumstances (including work or a worklike setting).


CONCLUSION OF LAW

The schedular criteria for assignment of an initial 
evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in June 2001, five 
months before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Also see VAOPGCPREC 7-
2004.  The RO sent additional VCAA notices in October 2004 
and May 2005.  Collectively, these VCAA notices comply with 
all requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that they: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  In this case, the June 2001 
notice provided the appellant with all four elements.  
Although the letter did not use the precise language of the 
fourth element, it did request the name and address of any 
person, agency, or company "who has records that you think 
will help us decide your claim" and it also instructs the 
veteran to tell VA about any additional information or 
evidence that he wanted VA to obtain for him.  This language 
is sufficiently broad to meet fourth element requirements.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, the first three elements are moot, as 
they have previously been adjudicated in the veteran's favor.  
Information concerning the degree of disability was provided 
and an increase granted.  The Board has not determined the 
effective date of the increased rating; therefore, the issue 
is not in dispute and the lack of notice has no prejudicial 
consequence.  VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that the discussions in the November 2001 
rating decision, the February 2004 Statement of the Case 
(SOC), and the May 2004 Supplemental Statement of the Case 
(SSOC), adequately informed the veteran of the information 
and evidence needed to substantiate his claim.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations or opinions in 
March 2001 and April 2004, which addressed the status of the 
veteran's PTSD.  The evaluations are adequate for rating 
purposes; there is sufficient medical evidence of record to 
make a decision on the claim on appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in equipoise or in 
support of the claim, it is allowed.  Id.  

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2005).

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent evaluation is provided where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.    

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
briefs, and hearings, VA records for treatment from 2000-
2002, VA examination reports, VA social and industrial 
survey, private medical reports, and records from the Social 
Security Administration.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The evidence in this matter substantiates an increase in the 
veteran's schedular evaluation to 70 percent for PTSD, but no 
higher.  

First, with regard to the veteran's PTSD, the Board notes 
initially that symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  The 
symptomatology as reported and observed through psychiatric 
evaluation does not demonstrate the veteran's disability is a 
result of such symptoms as difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and subjective report of depression.  Nonetheless, 
the disability picture is sufficiently severe to conclude 
that it more closely approximates the 70 percent level rather 
than 50 percent.

Turning first to the social aspect of the veteran's 
impairment, the Board finds the record demonstrates a level 
far below total impairment.  In this regard, the Board does 
not find Dr. O's report to be probative.  Dr. O merely 
reports that the veteran described marital and family discord 
due to his chronic anger and fitful sleep.  She does not 
address any of the circumstances of the veteran's living 
arrangements.  Nor does she delve into the existence or 
extent of the veteran's social activity outside the home.  
Here, the Board finds the VA examinations to be significantly 
more probative.  The evaluator who performed the social and 
industrial survey in August 2001 reported that the veteran 
gets along well with his relatives, neighbors and friends, 
and goes out to dinner occasionally (a couple times a month).  
Apparently, the veteran also reported to the March 2001 VA 
examiner that he went out to dinner twice a month.  The March 
2001 examiner noted the veteran has been residing with his 
wife of 25 years (28 years as of the April 2004 VA 
examination and close to 30 at the time of Dr. O's 
evaluation).  The VA examiner in April 2004 reported a 
significant reduction in the veteran's social activities due 
to him and his wife providing for his mother-in-law, who had 
suffered a stroke and became bedridden.  The examiner also 
reported that the veteran stated he spent a great deal of his 
time caring for his autistic son.  In sum, the VA reports 
reflect consistent information that depicts a level of social 
impairment significantly less than total.  

The evidence demonstrates significant occupational 
impairment.  But, social impairment is clearly an important 
component at each level of disability, including the 100 
percent level.  And because the veteran's social impairment 
is significantly less than total, the Board finds that the 
manifestations of PTSD more closely approximate the criteria 
for a 70 percent disability.  

The psychiatric examinations performed in recent years 
include reports of GAF scores.  GAF stands for Global 
Assessment of Functioning Scale, which under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) 
(DSM-IV), reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2005).  During the March 2001 VA evaluation, the 
examining physician assessed a GAF score of 50.  A GAF of 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Dr. O. 
assessed the veteran's GAF at 40 to 45, but certainly not 
exceeding 50 over the past several years.  The Board notes in 
this regard that Judge Steinberg in his concurring opinion in 
Brambley v. Principi, 17 Vet. App. 20 (2003), noted that a 
GAF of 40 signifies considerably greater occupational 
impairment than a GAF of 50.  In the instant matter, the 
Board finds the GAF scores to be consistent, as Dr. O. 
acknowledged a range that included a GAF of 50.

While the Board does not dispute that the veteran experiences 
significant industrial impairment due to his service-
connected-PTSD, and the Board has referred the issue of 
entitlement to individual unemployability benefits to the RO, 
it is clear that he does not experience the total social 
impairment necessary for a schedular 100 percent rating.  
Accordingly, the Board does not discuss at length herein the 
extent of industrial impairment.  The criteria for a 
schedular 100 percent evaluation are clearly not met or 
approximated.  The Board also notes the presence of a 
paranoid disorder, or a delusional disorder, as reflected in 
records from the Social Security Administration.  This 
evidence, however, does not demonstrate the presence of 
complete social and industrial impairment.  Accordingly, the 
Board finds that the evidence supports the assignment of an 
initial rating of 70 percent, but no higher, for the 
veteran's service-connected PTSD during the appeal period at 
issue.


ORDER

Assignment of an initial evaluation of 70 percent for post-
traumatic stress disorder is granted during the entire appeal 
period, subject to the rules and regulations governing the 
payment of VA monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


